UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 8, 2013 BUCKEYE OIL & GAS, INC. (Exact Name of Registrant as Specified in Its Charter) Florida 333-176729 80-0778461 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 8275 S. Eastern Ave., Suite 200, Las Vegas, NV (Address of Principal Executive Offices) (Zip Code) (702) 938-0491 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 3- Securities and Trading Markets Item 3.03 Material Modification to Rights of Security Holders. Effective July 8, 2013, Buckeye Oil & Gas, Inc. (the "Company") and the Board of Directors of the Company adopted resolutions to effectuate a reverse split of its issued and outstanding shares of common stock on the basis of 1 post consolidation share for each 100 pre-consolidation shares. Number of Shares of Common Stock Pre-Reverse Stock Split Post-Reverse Stock Split Issued & Outsanding 620,500 shares SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 12, 2013 BUCKEYE OIL & GAS, INC. By:/s/ Pol Brisset Name:Pol Brisset Title:Chief Executive Officer
